Citation Nr: 0714236	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  06-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia

THE ISSUES

1.  Whether the appellant meets the basic eligibility 
requirements for nonservice-connected pension benefits.

2.  Entitlement to service connection for bipolar disorder, 
claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from February 24, 1943 to 
March 13, 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO denied 
service connection for bipolar disorder as well as denied 
basic eligibility for pension benefits.  The veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The veteran 
filed a substantive appeal pertaining to these issues (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2005. 

In January 2007, a Deputy Vice Chairman of the Board granted 
the November 2006 motion of the veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The record reflects that the veteran failed to report for a 
videoconference hearing scheduled before a VLJ at the RO in 
April 2007.  However, in an April 2007 facsimile statement, 
the veteran's conservator/power of attorney, Lanita Hatcher, 
notified the Board that she had reported to the RO to testify 
on the veteran's behalf during the scheduled videoconference 
hearing before a Board VLJ.  However, was informed that she 
could not testify without the veteran present and told to 
send written documentation explaining why she should continue 
the veteran's case without him.  In an additional facsimile 
statement received by the Board in May 2007, the veteran's 
conservator indicated that she would like to reschedule a 
videoconference hearing and continue the appeal on the 
veteran's behalf. 

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran, or a veteran's representative 
acting on his behalf, who requests a hearing and expresses a 
desire to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  The Board interprets this provision as sufficiently 
broad to permit hearing testimony from an individual with a 
specific legal relationship to the veteran, such as a 
conservator, appointed by the Court to act in the veteran's 
behalf.  Since the RO videoconference hearings, a remand of 
these matters to the RO is warranted.

Accordingly, theses matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

The RO should schedule the veteran and/or 
his conservator, Lanita Hatcher, for a 
videoconference hearing before a VLJ at 
the earliest available opportunity, 
pursuant to the conservator's request.  
The RO should notify the veteran, his 
conservator, and his service 
representative (American Legion) of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2006).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

